Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 11/12/2021. This Action is made FINAL.
Claim(s) 1 - 4 are pending for examination.

Response to Arguments
Applicant's arguments with respect to claim limitation interpretation under 35 U.S.C. 112(f) have been fully considered but found to be not persuasive. Applicant argues:

Applicant respectfully submits that the terms "driving system operation device" and "driving system detection device" connote to one skilled in the art structure and hardware of a vehicle that can propel and guide the vehicle in an intended direction along a surface. According to M.P.E.P. §2181, 35 U.S.C. § 112(f) "will not apply if persons of ordinary skill in the art reading the specification understand the term to be the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function." 
For at least the foregoing reasons, Applicant respectfully submits that the above-listed claim limitations do not invoke 35 U.S.C. § 112(f), and therefore respectfully requests withdrawal of the construction thereof under 35 U.S.C. § 112(f).

Examiner’s position is that “device” does not inherently indicate structure, even when interpreted by one of ordinary skill in the art. A common definition of device given by Merriam-Webster is
1: something devised or contrived: such as
A  (1): PLAN, PROCEDURE, TECHNIQUE
// a marketing device
// mnemonic devices
    (2): a scheme to deceive : STRATAGEM, TRICK
B  : something fanciful, elaborate, or intricate in design
C  : something (such as a figure of speech) in a literary work designed to achieve a particular artistic effect
// irony and other literary devices
// a plot device
D archaic : MASQUE, SPECTACLE
E : a conventional stage practice or means (such as a stage whisper) used to achieve a particular dramatic effect
F : a piece of equipment or a mechanism designed to serve a special purpose or perform a special function
// smartphones and other electronic devices
// a hidden recording device

Therefore while some devices may have structure some may not. When performing broadest reasonable interpretation, “a driving system operation device” may be interpreted by someone of ordinary skill in the art as driving system operation computer instructions/program and “driving system driving system detection computer instructions/program which do not have sufficient structure to not invoke 112(f).

Applicant's arguments with respect to rejection of claims 1 - 4 under 35 U.S.C. 103 have been considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant's
Amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are a “an autonomous driving system operation device of which an operation is controlled by the autonomous driving controller to implement the autonomous driving of the vehicle” as recited in claim 1 and a “an autonomous driving system detection device that detects information used for the autonomous driving of the vehicle and outputs the information to the autonomous driving controller” as recited in claims 1 and 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the autonomous driving system operation device the specification states para [0018] “The autonomous driving system operation device 51 is a device of which an operation is controlled by the autonomous driving ECU 4W to implement the autonomous driving of the vehicle V. The autonomous driving system operation device 51 is constituted by, for example, a combination of the engine 2C and the engine ECU 4E, a combination of the brake 2D and the brake ECU 4F, and a combination of the steering 2E and the steering ECU 4G. In other words, the in-vehicle system 1 includes the combination of the engine 2C and the engine ECU 4E, the combination of the brake 2D and the brake ECU 4F, and the combination of the steering 2E and the steering ECU 4G, as the autonomous driving system operation device 51. Here, the engine 2C, the engine ECU 4E, the brake 2D, and the brake ECU 4F constitute a traveling control module which performs an operation for maintaining an inter-vehicle distance or avoiding a collision, as an actual behavior of the vehicle V in the autonomous driving of the vehicle V. The steering 2E and the steering ECU 4G constitute a steering control module which 
Regarding the autonomous driving system detection device the specification states para [0019] “Meanwhile, the autonomous driving system detection device 52 is a device which detects information used for the autonomous driving of the vehicle V and outputs the information to the autonomous driving ECU 4W. The autonomous driving system detection device 52 is constituted by, for example, a combination of the plurality of detectors 3 (the millimeter wave radar 3A, the stereo camera 3B, the lidar 3C, the ultrasonic sensor 3D, the wheel speed sensor 3E, the tire air pressure sensor 3F, and the road surface condition detection sensor 3G) and the detection information processing ECU 4V and a combination of the communication module 4Ra and the mapping ECU 4R. In other words, the in-vehicle system 1 includes a combination of the plurality of detectors 3 and the detection information processing ECU 4V and a combination of the communication module 4Ra and the mapping ECU 4R, as the autonomous driving system detection device 52.” Thus the structure of the autonomous driving system detection device will be interpreted as any sensor or system of sensors.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

Claim 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, what appear to be typographical errors make the claim incomprehensible. For the purposes of further examination. Examiner will interpret the claim as the following:
The in-vehicle system according to claim 1, wherein the in-vehicle system performs communication between the autonomous driving controller and [[each]] the autonomous driving system device by the second network, [[in]] with preference to the first network that is separate from the second network.
Regarding claim 4, what appear to be typographical errors make the claim incomprehensible. For the purposes of further examination. Examiner will interpret the claim as the following:
The in-vehicle system according to claim 3, wherein in a case where communication using the second network does not work properly, the in- vehicle system performs communication between the autonomous driving controller and [[each]] the autonomous driving system device by using the first network.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakoshi et al. (US 20170297570 A1, hereinafter known as Yamakoshi) in view of Hu et al. (US 20190023198 A1; hereinafter known as Hu) and Galula et al. (US 20180109622 A1; hereinafter known as Galula).

Yamakoshi and Hu were cited in a previous office action

Regarding Claim 1, Yamakoshi teaches An in-vehicle system comprising: 

an autonomous driving system device that is mounted in a vehicle and implements autonomous driving of the vehicle; (Fig. 1 labels 40, 30, and 20 along with their subcomponents make up the autonomous driving system device. These are components used for autonomous driving, para [0039])
an autonomous driving controller that is configured to control the autonomous driving system device to perform a control related to the autonomous driving of the vehicle; (para [0039] “he drive assist ECU 10 determines control contents of an own car based on an observation result of surroundings of the own car, and controls the own car according to the determined control contents. More specifically, the drive assist ECU 10 determines the control contents of the own car based on the observation result of the sensor domain 20, and instructs the power train domain 30 and the chassis may control various types of automatic driving.”) 
a first network that connects the autonomous driving system device and the autonomous driving controller with a protocol conversion unit interposed therebetween so as to perform communication with each other by using a plurality of different protocols, the protocol conversion unit performing protocol conversion; (para [0038] “Each of the ECUs and domains 10, 20, 30, 40 and 60 adopt arbitrary standards among various standards (communication protocols) such as a CAN (Controller Area Network), the Ethernet (registered trademark) and FlexRay for buses in ECU units or domain units. Hence, ECUs 201 and 202 in the sensor domain 20, ECUs 401 and 402 in the chassis domain 40, an ECU 301 in the power train domain 30, the drive assist ECU 10 and the add-on ECU 60 may be connected with the central gateway 2 according to different protocols. The central gateway 2 enables data transfer between the ECUs and domains 10, 20, 30, 40 and 60 by connecting the buses of the ECUs and domains 10, 20, 30, 40 and 60 with each other and converting the protocol when necessary.”) and 

the autonomous driving system device includes an autonomous driving system operation device of which an operation is controlled by the autonomous driving controller to implement the autonomous driving of the vehicle, and an autonomous driving system detection device that obtains detection information used for the autonomous driving of the vehicle and outputs the detection information to the autonomous driving controller, (para [0039] “The drive assist ECU 10 determines 
the first network connects the autonomous driving system operation device and the autonomous driving system detection device, and the autonomous driving controller with the protocol conversion unit interposed therebetween so as to perform communication with each other, (para [0038] “Each of the ECUs and domains 10, 20, 30, 40 and 60 adopt arbitrary standards among various standards (communication protocols) such as a CAN (Controller Area Network), the Ethernet (registered trademark) and FlexRay for buses in ECU units or domain units. Hence, ECUs 201 and 202 in the sensor domain 20, ECUs 401 and 402 in the chassis domain 40, an ECU 301 in the power train domain 30, the drive assist ECU 10 and the add-on ECU 60 may be connected with the central gateway 2 according to different protocols. The central gateway 2 enables data transfer between the ECUs and domains 10, 20, 30, 40 and 60 by connecting the buses of the ECUs and domains 10, 20, 30, 40 and 60 with each other and converting the protocol when necessary.” Where sensor domain and the sensors that are a part of it is considered the autonomous driving system detection device and the chassis  and 


Though Yamakoshi does teach a network that connects the autonomous driving system device and the autonomous driving controller so as to perform communication with each other and the network connects the autonomous driving system operation device and the autonomous driving system detection device, and the autonomous driving controller so as to perform communication with each other, Yamakoshi does not teach a second network that connects the autonomous driving system device and the autonomous driving controller without the protocol conversion unit interposed therebetween so as to perform communication with each other by using a single protocol, the second network connects the autonomous driving system operation device and the autonomous driving system detection device, and the autonomous driving controller without the protocol conversion unit interposed therebetween so as to perform communication with each other, and wherein the autonomous driving controller detects an abnormality of the in-vehicle system by comparing and collating the detection information from the first network and the second network.

However, Hu teaches a second network that connects the autonomous driving system device and the autonomous driving controller without the protocol conversion unit interposed therebetween so as to perform communication with each other by using a single protocol (para [0023] “With continued reference to FIG. 2, the automobile electrical system of the invention is characterized by further comprising an ICAN isolation bus (Isolation CAN Bus). As an example, the ICAN isolation bus in  and the second network connects the autonomous driving system operation device and the autonomous driving system detection device, and the autonomous driving controller without the protocol conversion unit interposed therebetween so as to perform communication with each other (para [0023] “With continued reference to FIG. 2, the automobile electrical system of the invention is characterized by further comprising an ICAN isolation bus (Isolation CAN Bus). As an example, the ICAN isolation bus in FIG. 2 is arranged between the power bus, the body bus and the ADAS bus and used for connecting a module on one of the buses to a module on another of the buses. In the exemplary embodiment of FIG. 2, the modules located on the power bus and connected to the ICAN isolation bus comprise a VCU module, an MCU module and a BMS module, the module located on the body bus and connected to the ICAN isolation bus is an ESP module, and the module located on the ADAS bus and connected to the ICAN isolation bus is an ADAS module. Regarding the ICAN isolation bus, it should be noted that the bus is referred to as “isolation bus” because the bus directly connects the modules on the other buses and isolates these modules relative to the gateway.” 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamakoshi to incorporate the teachings of Hu to have a second network that doesn’t require a conversion/gateway unit therebetween because it allows various vehicle controllers and systems to communicate directly with each other without going through a gateway reducing burden on the gateway which can cause delays and errors (para [0028] “Finally, referring to FIG. 4, a partially enlarged diagram of the automobile bus system of the invention is shown. As shown in FIG. 4, according to the technical solution of the invention, upstream and downstream signals are respectively marked in the CAN communication protocol, the upstream information holds ID2 while the downstream information holds ID1, and the information each has the highest priority value on the CAN bus, so as to avoid communication failure because the CAN bus is occupied by signals with higher priority values, so that important information can be sent from both sides at the same time, reducing the bus load and reducing the delay rate. In addition, the delay rate may be caused by an error frame in the CAN communication. When the information is sent incorrectly, the system will enter an error counting process, and a counter will be incremented upon sending an error, until the module is turned off (Bus Off). The specific bus is always occupied until Bus Off, resulting in that the other modules cannot be used. However, according to the technical solution of the invention, if the power bus is occupied due to the error count, the vehicle control unit (VCU) can transmit an emergency fault 

Yamakoshi in view of Hu does not teach wherein the autonomous driving controller detects an abnormality of the in-vehicle system by comparing and collating the detection information from the first network and the second network.

However, Galula teaches wherein the (para [0080-0081] “In some embodiments, in order to decide whether or not a message is a normal, valid or legitimate message, a security system may monitor two or more network segments, and enforce consistency as described herein. Generally, an anomaly related to inconsistency as referred to herein may be any anomaly detected or identified based on content, IDs, timing or order of messages on at least two different network segments or portions as described herein. For example, an embodiment may monitor traffic on a first network segment and keep track of diagnostic sessions originating from this network segment. When observing a diagnostic message on a second network segment, an embodiment may determine whether this message is a part of any of the tracked diagnostic sessions and check for consistency, e.g., verify that all diagnostic messages of the same session are coming from the same source port and not injected by, for example, a compromised ECU on a network segment that is different from the network segment of the legitimate diagnostic session source.”) As discussed above Yamakoshi in view of Hu already teaches an autonomous driving controller receiving detection information from two different networks.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamakoshi in view of Hu to incorporate the teachings of Galula to compare data on two different networks because it can help determine if data is being injected by a compromised source, e.g. malicious activity (para [0081] “check for consistency, e.g., verify that all diagnostic messages of the same session are coming from the same source port and not injected by, for example, a compromised ECU on a network segment that is different from the network segment of the legitimate diagnostic session source.”)

Regarding claim 3, Yamakoshi in view of Hu and Galula teaches The in-vehicle system according to claim 1. Hu further teaches The in-vehicle system according to claim 1, wherein the in-vehicle system performs communication between the autonomous driving controller and the autonomous driving system device by the second network, with preference to the first network that is separate from the second network. (para [0028] “Finally, referring to FIG. 4, a partially enlarged diagram of the automobile bus system of the invention is shown. As shown in FIG. 4, according to the technical solution of the invention, upstream and downstream signals are respectively marked in the CAN communication 

Note: Examiner’s interpretation of claim 3 applies as discussed in 112(b) rejection.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakoshi et al. (US 20170297570 A1, hereinafter known as Yamakoshi) in view of Hu et al. (US 20190023198 A1; hereinafter known as Hu), Galula et al. (US 20180109622 A1; hereinafter known as Galula), and an alternate embodiment of Yamakoshi

The alternate embodiment of Yamakoshi was cited in a previous office action

Regarding Claim 2, Yamakoshi in view of Hu and Galula teaches The in-vehicle system according to claim 1. 

Yamakoshi in view of Hu and Galula does not teach wherein the autonomous driving system detection device includes a plurality of detectors, and the second network includes a detector hub that obtain the detection information that is interposed between the plurality of detectors and the autonomous driving controller in a mutually communicable manner, aggregates detection information obtained by the plurality of detectors, and transmits the detection information to the autonomous driving controller.

Yamakoshi in an alternate embodiment teaches wherein the autonomous driving system detection device includes a plurality of detectors, and the second network includes a detector hub that is interposed between the plurality of detectors and the autonomous driving controller in a mutually communicable manner, aggregates detection information obtained by the plurality of detectors, and transmits the detection information to the autonomous driving controller. (Fig. 16 label 21, 231, and 233 and para [0182] “The sensor unit 21 includes a camera 231, a microphone (also referred to as a “microphone” below) 232 and various sensors 233. The sensor unit 21 performs primary processing on items of data transmitted from the camera 231, the microphone 232 and the various sensors 233, and transmits the items of data as items of sensor data to the behavior control ECU 11 and the add-on ECU 61 through the central gateway 2 (filtering controller 50).” Where the sensor unit can be considered a detector hub that is aggregating data as it receives all the sent data from individual detectors and transmits it forward after processing. The behavior control ECU can be considered an autonomous driving controller as it controls the actuators of a robot para [0181] “The behavior control ECU 11 differs from a drive assist ECU 10 according to the first embodiment in calculating control data control contents of actuators 321 to 323 of the intelligent robot 3 instead of calculating control data of a car based on sensor data.” The robot can be considered a vehicle that drives para [0189] “The leg actuator 323 is an actuator which is provided to a leg of the intellectual robot 3. The actuator control unit 31 drives the leg actuator 323, so that the intelligent robot 3 walks. The intelligent robot 3 has, for example, the leg actuator 323 at each joint of the leg. Further, the leg actuator 323 is not limited to this. For example, the intelligent robot 3 may be a robot which runs using wheels instead of a walking robot. In this case, the leg actuator 323 is an actuator which drives the wheels to rotate.” The actuator control unit is controlled by the behavior control ecu para [0186] “The actuator control unit 31 controls each of the actuators 321 to 323 based on control data transmitted from the behavior control ECU 11”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamakoshi in view Hu and Galula to incorporate the teachings of an alternate embodiment of Yamakoshi to have the detectors have the data aggregated by a detector hub before being sent to an autonomous controller because it allows specialized hardware to perform sensor data processing reducing load on the autonomous controller. Further the autonomous controller may be specialized for tasks that do not include sensor fusion making it inefficient processing the data coming from multiple sensors.

Claim(s) 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakoshi et al. (US 20170297570 A1, hereinafter known as Yamakoshi) in view of Hu et al. (US 20190023198 A1; hereinafter known as Hu), Galula et al. (US 20180109622 A1; hereinafter known as Galula), and Kawada (US 20170237690 A1).
Regarding Claim 3, Yamakoshi in view of Hu and Galula teaches The in-vehicle system according to claim 3. 

Yamakokishi in view of Hu and Galula does not teach wherein in a case where communication using the second network does not work properly, the vehicle performs communication using the first network.

Kawada teaches wherein in a case where communication using the second network does not work properly, the in- vehicle system performs communication between networked hardware by using the first network. (abstract, para [0007], fig. 4 s202 and s204, fig. 6, where if one bus is interpreted, e.g. a second network, a different bus, e.g. a first network is used.)

As discussed in the claim 1 rejection, Yamakoshi et al. teaches the in- vehicle system performs communication between the autonomous driving controller and the autonomous driving system device by using the first network.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamakoshi in view Hu and Galula to incorporate the teachings Kawada to switch networks if one is not working properly because it mitigates interruption increasing flexibility and allowing data to continue to be transmitted (para [0008] “According to the above, the abnormality that causes an interruption of the bus is worked around by switching the routing of the transmission information, i.e., by not using the interrupted bus for the input and output of the transmission information, which eases/lightens the data amount restriction conventionally put on the 

Note: Examiner’s interpretation of claim 4 applies as discussed in 112(b) rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668